Case 1:19-cv-11633-GBD Document 82 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, CENTRAL AMERICAN :
REFUGEE CENTER NEW YORK, CATHOLIC
CHARITIES COMMUNITY SERVICES
(ARCHDIOCESE OF NEW YORK), CATHOLIC
LEGAL IMMIGRATION NETWORK, INC.,

ALICIA DOE, BRENDA DOE, CARL DOE, DIANA:
DOE, and ERIC DOE,

  

Plaintiffs, : ORDER

-against- 19 Civ. 11633 (GBD)

MICHAEL POMPEO, in his official capacity as
Secretary of State; the UNITED STATES :
DEPARTMENT OF STATE; DONALD TRUMP, in :
his official capacity as President of the United States; :
ALEX AZAR, in his official capacity as Secretary of :
the Department of Health and Human Services; and — :
the UNITED STATES DEPARTMENT OF HEALTH:
& HUMAN SERVICES,
Defendants.

GEORGE B. DANIELS, United States District Judge:
Plaintiffs’ request that the Court restructure the order of presentation of oral argument
scheduled for May 18, 2020 (ECF No. 80) is DENIED.

Members of the public who wish to listen to the oral argument scheduled for May 18, 2020

at 10:00 am may call (888) 363-4749 and use Access Code 4523890.

Gays E b. Don

@EJB. DANIELS.
hed OP. District Judge

Dated: New York, New York
May 14, 2020

 
